Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0297919 to Klesczewski et al. in view of WO-2016/201615 to Burdeniuc et al.
As to claims 1-3, 9-10, 13-14, 16, and 18-20, Klesczewski discloses a process for preparing a soft, flexible polyurethane foam by reacting a polyol mixture comprising 20 to 80 wt% of a polyether carbonate polyol having hydroxyl numbers of 50, 50, 49, and 51 mg KOH/g and 20 to 80 wt% of a polyether polyol having a hydroxyl number of 48 mg KOH/g and a content of ethylene oxide of 12% by weight (0064) with a polyisocyanate in the presence of water, catalysts and auxiliaries wherein the isocyanate index is 90 to 120 (0056).
The difference between Klesczewski and the claimed invention is the presence of component K.
Burdeniuc teaches polyurethane foams comprising aldehyde scavengers, such as acetoacetamide (corresponds to K1, claims 9-10) or ammonium carbonate (corresponds to K5) 
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the aldehyde scavengers taught in Burdeniuc to the polyurethane foam of Klesczewski because of the increasing concerns regarding the emission of low levels of aldehydes rom polyurethanes foams by automobile manufacturers (0004) and to enhance the air quality of the auto-cabin and of bedding materials (0005).  
As to claims 4 and 11, Klesczewski discloses tin(II) ethylhexanoate or bis(2-dimethylaminoethyl) ether as suitable catalysts (0064).
As to claim 5, Klesczewski discloses mixtures of catalysts may be used including the tin catalyst and amine catalyst discussed above and urea derivatives as taught in EP-176013 (0057) and the amount of catalysts ranges from 0.12 of catalyst 1 and 0.18 of catalysts 2 (tin catalyst).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to substitute catalyst 1 used in the examples with the urea derivatives taught by Klesczewski with a  reasonable expectation of success that the urea derivatives would effectively catalyze the reaction.
As to claim 6, Klesczewski teaches polyurethane foams that only comprise the polyether carbonate polyol and the polyether polyol discussed above (Table 1).
As to claim 7, Klesczewski teaches 25 to 35 parts by weight of the polyether polyol and 65 to 75 parts by weight of the polyether carbonate polyol are used to prepared the polyurethane foam (Examples 3 and 6).

As to claim 12, Klesczewski teaches isocyanate 1 that is a mixture of 80% of 2,4- and 20% of tolylene 2,6-diisocyanate (TDI) (0064).
As to claim 15, Klesczewski teaches automobile seats or foam films for use in automobile components comprising the flexible polyurethane foams (0053).

Claims 1-9, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0297919 to Klesczewski et al. in view of U.S. Patent No. 5,025,039 to Neuhaus et al.
As to claims 1-3, 9, 13-14, and 17, Klesczewski discloses a process for preparing a soft, flexible polyurethane foam by reacting a polyol mixture comprising 20 to 80 wt% of a polyether carbonate polyol having hydroxyl numbers of 50, 50, 49, and 51 mg KOH/g and 20 to 80 wt% of a polyether polyol having a hydroxyl number of 48 mg KOH/g and a content of ethylene oxide of 12% by weight (0064) with a polyisocyanate in the presence of water, catalysts and auxiliaries wherein the isocyanate index is 90 to 120 (0056).
The difference between Klesczewski and the claimed invention is the presence of component K.
Neuhaus teaches suitable organic carboxylic acids used as blowing agents such as tartaric acid (4:35).
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to add tartaric acid in combination with water used in Klesczewski as the 
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the aldehyde scavengers taught in Burdeniuc to the polyurethane foam of Klesczewski because of the increasing concerns regarding the emission of low levels of aldehydes from polyurethanes foams by automobile manufacturers (0004) and to enhance the air quality of the auto-cabin and of bedding materials (0005).  
As to claims 4 and 11, Klesczewski discloses tin(II) ethylhexanoate or bis(2-dimethylaminoethyl) ether as suitable catalysts (0064).
As to claim 5, Klesczewski discloses mixtures of catalysts may be used including the tin catalyst and amine catalyst discussed above and urea derivatives as taught in EP-176013 (0057) and the amount of catalysts ranges from 0.12 of catalyst 1 and 0.18 of catalysts 2 (tin catalyst).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to substitute catalyst 1 used in the examples with the urea derivatives taught by Klesczewski with a  reasonable expectation of success that the urea derivatives would effectively catalyze the reaction.
As to claim 6, Klesczewski teaches polyurethane foams that only comprise the polyether carbonate polyol and the polyether polyol discussed above (Table 1).
As to claim 7, Klesczewski teaches 25 to 35 parts by weight of the polyether polyol and 65 to 75 parts by weight of the polyether carbonate polyol are used to prepared the polyurethane foam (Examples 3 and 6).

As to claim 12, Klesczewski teaches isocyanate 1 that is a mixture of 80% of 2,4- and 20% of tolylene 2,6-diisocyanate (TDI) (0064).
As to claim 15, Klesczewski teaches automobile seats or foam films for use in automobile components comprising the flexible polyurethane foams (0053).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763